                                                                                            FILED
                                                                                            CLERK
                                                                               1:18 pm, Oct 04, 2019
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                       U.S. DISTRICT COURT
---------------------------------------------------------------X              EASTERN DISTRICT OF NEW YORK
JAMES WALL,                                                                        LONG ISLAND OFFICE
                           Petitioner,
                                                                     ORDER re: ECF No. 29
        -against-                                                    13-cv-2803 (SJF)

STATE OF NEW YORK,
                           Respondent.
---------------------------------------------------------------X
FEUERSTEIN, J.:

        Presently before the Court is Petitioner Wall’s motion requesting the Court hold his Writ

of Habeas Corpus in abeyance to allow him “the opportunity to exhaust his claim of yet another

example of ineffective assistance of counsel in state court, upon the grounds that counsel did not

advise the [P]etition to accept the offered plea . . .” (hereafter, the “Abeyance Motion”). (ECF

No. 29.) Counsel for Respondent State of New York did not respond to the Abeyance Motion.

(See Case Docket, in toto.)

        Upon consideration of Petitioner’s Abeyance Motion, it is DENIED to the extent that the

Court will not hold his Writ of Habeas Corpus in abeyance while he seeks to exhaust an

ineffective-assistance-of-counsel claim. However, in the alternative, the Court directs:

        (1) that this case be closed with leave to reopen, upon ten (10) days’ notice, by no later

        than October 9, 2020; and

        (2) that the Clerk of Court mail a copy of this Order to Petitioner at his last known

        address.

        SO ORDERED this 4th day of October 2019 at Central Islip, New York.

                                                             /s/   Sandra J. Feuerstein
                                                             Sandra J. Feuerstein
                                                             United States District Judge



                                                        1
